DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 22 April 2022 has been entered. Claim(s) 1-20 remain pending in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Platt on 9 August 2022.

The application has been amended as follows: 

Replace Claim 17 with: “A method of increasing a burn surface area of a propellant grain in a rocket motor, the method comprising: 
selecting a length, number, refractory metal material, and arrangement of at least one conductive wire to increase a burn surface area in a rocket motor; 
coupling the at least one conductive wire to a burnable propellant grain by arranging the at least one conductive wire in variable regions along a propellant inhibited center bore of the burnable propellant grain in a pulse chamber; 
igniting the burnable propellant grain; 
activating the at least one conductive wire; and 
igniting and ablating the propellant inhibited center bore via activation of the at least one conductive wire, wherein the at least one conductive wire is interposed between the propellant inhibited center bore and the propellant grain to increase a burn surface area of the burnable propellant grain via ablation of the propellant inhibited center bore, wherein the propellant inhibited center bore includes an electrically-activated propellant that undergoes an electro-chemical burning reaction when electrically activated to subsequently burn in the variable regions, and that inhibits combustion when not electrically activated.”

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations “the at least one conductive wire being configured for passive or active activation to ignite and ablate the propellant inhibited center bore that subsequently burns in the variable regions” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Loehr (U.S. Patent No. 8,191,351) shows a rocket motor, Figure 2B, with a propellant inhibited center bore, 235, bonded to the surface of a burnable propellant grain, 220, but does not show at least one conductive wire coupled to the burnable propellant grain and arranged in variable regions along the propellant inhibited center bore, the at least one conductive wire being configured for passive or active activation to ignite and ablate the propellant inhibited center bore that subsequently burns in the variable regions or wherein the propellant inhibited center bore includes an electrically-activated propellant that undergoes an electro-chemical burning reaction when electrically activated, and that inhibits combustion when not electrically activated.
	Villarreal (U.S. Pre-grant Publication 2017/0097213) shows a rocket motor, Figure 1, with a inhibitor including electrically operated propellant (Paragraphs 044 and 048 – the initiator, 30, acts as a barrier from the open space when the electrically operated propellant is not activated) with at least one conductive wire, 36, between the inhibitor and the solid propellant grain, 24, but does not show the at least one conductive wire being configured for passive or active activation to ignite and ablate the propellant inhibited center bore that subsequently burns in the variable regions.  Further Villarreal uses the a pair of electrodes/wires, 36, to conduct a current through the entire section of electrically operated propellant to ignite the entire electrically operated propellant and thus not in the variable regions.

Claims 2-14 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claims 15 and 17 contain substantially the same limitations and are allowed for the same reasons as stated above.

Claim 16 depends from Claim 15 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claims 18-20 depend from Claim 17 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/             Examiner, Art Unit 3741                                                                                                                                                                                           
/TODD E MANAHAN/             Supervisory Patent Examiner, Art Unit 3741